United States Securities and Exchange Commission Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 LE@P TECHNOLOGY, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on the table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: LE@P TECHNOLOGY, INC. 5, SUITE 411 FORT LAUDERDALE, FLORIDA 33334 (954) 771-1772 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS You are invited to attend the 2010 Annual Meeting of Stockholders of Le@P Technology, Inc., a Delaware corporation (the “Company”), which will be held at the Company’s principal executive offices located at 5601 N. Dixie Highway, Suite 411, Fort Lauderdale, Florida 33334, on May 21, 2010, at 9:00 a.m., Eastern Standard Time. At the Annual Meeting, you will be asked to consider and approve the following: 1. To elect three Directors to serve until the 2011 Annual Meeting of Stockholders; 2. To ratify Berenfeld Spritzer Shechter & Sheer, L.L.P. as the Company’s independent auditors for the fiscal year ending December 31, 2010; and 3. To act upon any other matter(s) that may properly be brought before the Annual Meeting or any adjournment thereof. All shareholders of record at the close of business on March 30, 2010 will be entitled to vote at the Annual Meeting or any adjournment or postponement thereof.Attendance at the Annual Meeting is limited to stockholders of record as of March 30, 2010. Important Notice Regarding Availability of Proxy Materials for the Stockholders Meeting to be held on May 21, 2010: The Proxy Statement and the 2009 Annual Report to Stockholders are also available at http://www.cfpproxy.com/4293 or by calling 1-800-951-2405 or by emailing the Company at Mthomasleap@aol.com. The enclosed proxy is solicited by the Board of Directors of the Company.The Notice of the Annual Meeting and accompanying proxy statement contain information concerning the business to be considered at the Annual Meeting. Please give these proxy materials your careful attention.Whether you plan to attend the Annual Meeting or not, please complete, date, sign and return the enclosed proxy card promptly.If you attend the Annual Meeting and prefer to vote in person, you may do so.The return of the enclosed proxy card will not affect your right to revoke your proxy or to vote in person if you do attend the Annual Meeting. By order of the Board of Directors /s/ Timothy Lincoln Timothy Lincoln Acting Principal Executive Officer Fort Lauderdale, Florida TABLE OF CONTENTS PAGE INFORMATION ABOUT OUR ANNUAL MEETING 1 PROPOSAL NUMBER ONE 5 -ELECTION OF DIRECTORS 5 -VOTE REQUIRED AND RECOMMENDATION 6 CORPORATE GOVERNANCE 7 -MEETINGS AND COMMITTEES OF THE BOARD OF DIRECTORS 7 -AUDIT COMMITTEE 7 -NOMINATING COMMITTEE 7 -COMPENSATION OF DIRECTORS 8 -SHAREHOLDER COMMUNICATIONS WITH THE BOARD OF DIRECTORS 8 -REPORT OF THE AUDIT COMMITTEE 8 EXECUTIVE OFFICERS 9 -EXECUTIVE COMPENSATION 9 -SUMMARY COMPENSATION TABLE 9 -OPTION GRANTS IN FISCAL 2009 10 -FISCAL YEAR END OPTION VALUES 10 -EMPLOYMENT CONTRACTS 11 -EQUITY COMPENSATION PLANS 11 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 11 -GENERALLY 11 -REAL ESTATE ACQUISITION 11 -FUNDING ARRANGEMENTS AND OPERATING LOANS 12 PROPOSAL NUMBER TWO 12 -INDEPENDENT PUBLIC ACCOUNTANTS 12 -VOTE REQUIRED AND BOARD RECOMMENDATIONS 12 -AUDIT COMPENSATION INFORMATION 13 OTHER BUSINESS 13 OTHER MATTERS 13 OTHER INFORMATION 14 Table of Contents 2 OF LE@P TECHNOLOGY, INC. PROXY STATEMENT FOR THE ANNUAL MEETING The 2010 Annual Meeting of Stockholders (“Annual Meeting”) of LE@P TECHNOLOGY, INC. ( the “Company”) will be held at the Company’s principal executive offices located at 5601 N. Dixie Highway, Suite 411, Fort Lauderdale, Florida 33334, on Friday, May 21, 2010 at 9:00 a.m. Eastern Standard time, or at any adjournments or postponements of the Annual Meeting. We will begin sending this proxy statement, the attached Notice of Annual Meeting and the enclosed proxy card on or about April 20, 2010 to all stockholders entitled to vote at the Annual Meeting.Stockholders who owned shares of the Company’s Class A Common Stock, par value $0.01 per share (“Class A Common Stock”) or shares of the Company’s Class B Common Stock, par value $0.01 per share (“Class B Common Stock”) at the close of business on March 30, 2010 (the “Record Date”) are entitled to vote.On the Record Date, there were 65,195,909 shares of Class A Common Stock outstanding and entitled to vote and 25,000 shares of Class B Common Stock outstanding and entitled to vote.The Company’s principal executive offices are located at 5601 North Dixie Highway, Suite 411, Fort Lauderdale, Florida 33334, telephone number (954) 771-1772. WHY IS THIS PROXY STATEMENT BEING SENT TO YOU? This proxy statement and the enclosed proxy card were sent to you because the Company’s Board of Directors is soliciting proxies from holders of the Company’s Class A Common Stock and Class B Common Stock.The Company has two classes of Common Stock (Class A Common Stock and Class B Common Stock), and one series of Preferred Stock (denominated the Series B Preferred Stock).The holders of Class A Common Stock and Class B Common Stock are each entitled to vote at the Annual Meeting, as described herein.The holders of Series B Preferred Stock have no voting rights and are not entitled to vote at the Annual Meeting.This proxy statement summarizes the information you need to know to vote at the Annual Meeting.However, you do not need to attend the Annual Meeting to vote your shares.Instead, you may simply complete, sign and return the enclosed proxy card. WHAT IS BEING VOTED ON? The following proposals are being voted on at the Annual Meeting: • To elect three Directors to serve until the 2011 Annual Meeting of Stockholders or until their respective successors are elected and qualified; • To ratify Berenfeld Spritzer Shechter & Sheer, L.L.P. as independent auditors for the Company for the fiscal year ending December 31, 2010; and • To act upon any other matter(s) that may properly be brought before the Annual Meeting or any adjournment thereof. WHO MAY VOTE? Stockholders who owned Class A Common Stock or Class B Common Stock as of the Record Date (i.e. at the close of business on March 30, 2010) are entitled to vote at the Annual Meeting.A list of the stockholders entitled to vote at the Annual Meeting will be available at the Company’s principal executive offices located at 5601 North Dixie Highway, Suite 411, Fort Lauderdale, Florida, for a period of ten (10) days prior to our Annual Meeting for examination by any stockholder. HOW MANY VOTES DO I HAVE? Each share of Class A Common Stock that you own entitles you to one vote on each matter presented at the Annual Meeting.Holders of Class B Common Stock are entitled to one vote on each matter presented at the Annual Meeting for each share of Class B Common Stock they own.Except in respect of the election of Directors, the shares of the Class A Common Stock and Class B Common Stock will vote together as a single class (see Proposal 1 on Page 3, below). 1 Table of Contents HOW MANY VOTES ARE NEEDED FOR A QUORUM? As of the Record Date, the following shares of capital stock of the Company entitled to vote at the Annual Meeting were outstanding:(i) 65,195,909 shares of Class A Common Stock, and (ii) 25,000 shares of Class B Common Stock.The Annual Meeting will be held if a majority of the outstanding shares of (a) Class A Common Stock and (b) Class B Common Stock entitled to vote, in each case, is represented, in person or by proxy, at the Annual Meeting.This means that a minimum of (i) 32,597,955 shares of Class A Common Stock and (ii) 12,501 shares of Class B Common Stock are required to be present at the Annual Meeting either for a quorum to be constituted or a quorum to be held.If you have returned the proxy or attend the Annual Meeting in person, your shares of Class A Common Stock and Class B Common Stock will be counted for the purpose of determining whether a quorum exists, even if you wish to abstain from voting on some or all matters introduced at the Meeting.“Broker non-votes” also count for quorum purposes.If you hold your Class A Common Stock or Class B Common Stock through a broker, bank, or other nominee, generally the nominee may only vote the Class A Common Stock or Class B Common Stock which it holds for you in accordance with your instructions. If a quorum is not present or represented at the Annual Meeting, the Annual Meeting may be adjourned until a quorum is present or represented.At any adjournment of the Annual Meeting at which a quorum is present or represented, any business may be transacted that might have been transacted at the original Annual Meeting. DOES IT APPEAR LIKELY THAT EACH OF THE PROXY PROPOSALS WILL BE APPROVED? Yes. M. Lee Pearce, M.D., the Company’s largest stockholder, who beneficially owns (and has the power to direct the vote of)96.01% of the Company’s Class A Common Stock and 100% of the Company’s Class B Common Stock, has stated that he intends to vote all shares beneficially owned by him in favor of each of the proposals to be brought before the Annual Meeting.Thus, approval of the following proposals is assured: • “FOR” electing the three nominated Directors to serve until the 2011 Annual Meeting of Stockholders or until their respective successors are elected and qualified; • “FOR” ratifying Berenfeld Spritzer Shechter & Sheer, L.L.P. as independent auditors for the Company for the fiscal year ending December 31, 2010. HOW DOES A STOCKHOLDER VOTE BY PROXY? Whether you plan to attend the Annual Meeting or not, we urge you to complete, sign and date the enclosed proxy card and return it promptly in the envelope provided.No postage is needed if the proxy card is mailed in the United States.Returning the proxy card will not affect your right to attend the Annual Meeting and vote.If you properly fill in your proxy card and send it to us in time to vote, your “proxy” (one of the individuals named on your proxy card) will vote your shares as you have directed.If you sign the proxy card but do not make specific choices, your proxy will vote your shares as recommended by the Board of Directors and as follows: • “FOR” electing the three nominated Directors to serve until the 2011 Annual Meeting of Stockholders or until their respective successors are elected and qualified; • “FOR” ratifying Berenfeld Spritzer Shechter & Sheer, L.L.P. as independent auditors for the Company for the fiscal year ending December 31, 2010. If any other matter is presented, your proxy will vote in accordance with his or her best judgment.At the time this proxy statement went to press, we knew of no matter which needed to be acted upon at the Annual Meeting, other than those discussed in this proxy statement. MAY A PROXY BE REVOKED? Yes.If you give a proxy, you may revoke it at any time before it is exercised.You may revoke your proxy in one of three ways.First, you may send in another proxy with a later date.Second, you may notify the Company’s Secretary in writing before the Annual Meeting that you have revoked your proxy.Third, you may vote in person at the Annual Meeting. 2 Table of Contents HOW DOES A STOCKHOLDER VOTE IN PERSON? If you plan to attend the Annual Meeting and vote in person, we will give you a ballot when you arrive.However, if your shares are held in the name of your broker, bank or other nominee, you must bring an account statement or letter from the nominee indicating that you are the beneficial owner of the shares as of March 30, 2010 (the Record Date).You may obtain directions to be able to attend the meeting and vote in person by emailing the Company at Mthomasleap@aol.com. WHAT VOTE IS REQUIRED TO APPROVE THE PROPOSALS? Proposal 1: Election of Three Directors Although the holders of Class B Common Stock are entitled to elect a simple majority (three members of a four person Board) of the Board of Directors and holders of the Class A Common Stock are entitled to elect the remaining Director (one member of a four person Board), the holders of the Class B Common Stock have consented to the election of one additional Class A Directors and only one Class B Director for purposes of this Annual Meeting only.Accordingly, the holders of Class A Common Stock will be entitled to elect two directors and the holders of Class B Common Stock will be entitled to elect one director at the Annual Meeting.The holders of the Class B Common Stock have retained the right to call at any time a special meeting of the holders of Class B Common Stock for the purpose of electing that number of additional Class B Directors as would thereafter result in the Class B Directors constituting a simple majority of the Board of Directors.For example, if the Board consists of three Class A Directors and one Class B Director, the holders of the Class B Common Stock can call a special meeting to elect three additional Class B Directors, so the total Directors after the special meeting would consist of three Class A Directors and four Class B Directors. The persons nominated as the “Class A Directors” will be elected if they receive the affirmative vote of a plurality of the outstanding shares of Class A Common Stock.Similarly, the “Class B Director” will be elected if he or she receives the affirmative vote of a plurality of the outstanding shares of Class B Common Stock.“Plurality” means that individuals who receive the largest number of votes cast are elected as directors up to the maximum number of directors to be elected.Cumulative voting is not permitted.If you do not vote for a particular nominee, or you indicate “withhold authority to vote” for a particular nominee on your proxy card, your vote will not count either “for” or “against” the nominee.A “broker non-vote” will also have no effect on the outcome since only a plurality of votes actually cast is required to elect the Class A Directors or the Class B Director, respectively. Proposal 2: Ratification of Selection of Auditors The affirmative vote of a majority of the votes cast by the holders of the Class A Common Stock and Class B Common Stock, voting together as a single class, at the Annual Meeting is required to ratify and approve the appointment of Berenfeld Spritzer Shechter & Sheer, L.L.P. as the Company’s independent auditors for the fiscal year ended December 31, 2010.Although a vote to “abstain” is counted as neither a vote for or against the proposal, if you abstain from voting, it has the same effect as if you voted “against” this proposal.“Broker non-votes” will have no effect on the outcome. IS VOTING CONFIDENTIAL? Proxy cards, ballots and voting tabulations that identify individual stockholders are confidential.Only the inspector of election and certain representatives of the Company associated with processing proxy cards and counting the votes have access to your card.Additionally, all comments directed to the Company’s management (whether written on the proxy card or elsewhere) remain confidential, unless you ask that your name be disclosed. 3 Table of Contents WHO PAYS THE COST OF SOLICITING THE PROXIES? The Company will pay the cost of this proxy solicitation, which includes preparing, assembling and mailing the Notice of Annual Meeting, the proxy statement and the proxy card.The Company will, upon request, reimburse brokers, banks and other nominees for their expenses in sending proxy material to their principals and obtaining their proxies. HOW DOES A STOCKHOLDER OBTAIN A COPY OF THE COMPANY’S ANNUAL REPORT? A copy of the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 is enclosed with this proxy statement.The Proxy Statement and the 2009 Annual Report to Stockholders are also available at http://www.cfpproxy.com/4293 or by calling 1-800-951-2405 or by emailing the Company at Mthomasleap@aol.com.The SEC also maintains a website at www.sec.gov that contains reports, proxy statements and other information regarding registrants including the Company. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table shows, as of March 30, 2010, the Record Date, the Common Stock owned beneficially by (i) each director of the Company, (ii) each executive officer, (iii) all directors or nominees for director and executive officers as a group, and (iv) each person known by the Company to be the “beneficial owner” of more than five percent (5%) of such Common Stock.“Beneficial ownership” is a technical term broadly defined by the Securities and Exchange Commission (the “SEC”) to mean more than ownership in the usual sense.For example, you “beneficially” own Common Stock not only if you hold it directly, but also if you indirectly (through a relationship, a position as a Director or trustee, or a contract or understanding) have or share the power to vote or sell the stock or have the right to acquire it within 60 days.Except as disclosed in the footnotes below, each person has sole voting and investment power over his or her shares.As of April 10, 2009, there were 65,195,909 shares of Class A Common Stock issued and outstanding and 692 holders of record, and 25,000 shares of Class B Common Stock issued and outstanding and one holder of record.In addition, there are 2,170 shares of Series B Preferred Stock issued and outstanding and one holder of record. Name (1) Current Title Shares Beneficially Owned Percentage Beneficially Owned Title Of Class % Class A Common M. Lee Pearce, M.D. % Class B Common % Series B Preferred Class B Director, * Class A Common Timothy C. Lincoln Acting Principal Executive Officer Class A Director, -0- * Class A Common Mary E. Thomas Acting Principal Financial Officer Jerome Fields, M.D. Class A Director * Class A Common All Directors and Executive Officers as a Group (3Persons) * Class A Common *Less than 1%. The address for all other persons listed above is 5601 N. Dixie Highway, Suite 411, Fort Lauderdale, Florida 33334. 4 Table of Contents The shares of Class A Common Stock beneficially owned by Dr. Pearce include:(i)59,897,409 shares owned by the M. Lee Pearce Living Trust, of which Dr. Pearce is the 100% beneficial owner, (ii) 2,000,000 shares owned by PearTan, LLC of which Dr. Pearce is the sole member, (iii) 700,000 shares owned by Broward Trading Corporation, of which Dr. Pearce is the sole shareholder, and (iv) 25,000 shares held by Dr. Pearce directly.The calculation of Dr. Pearce’s beneficial ownership percentage does not take into account the exercise of options, if any, held by third parties, including options held by officers and directors. These shares of Class B Common Stock are owned by Lauderdale Holdings, Inc. (“LHI”), a Florida corporation of which Dr. Pearce is the sole shareholder. These shares of Series B Preferred Stock do not have voting rights, and thus will not be eligible to vote at the Annual Meeting, and are held by the M. Lee Pearce Living Trust, of which Dr. Pearce is the 100% beneficial owner. Ms. Thomas’ 52,500 stock options expired on February 28, 2010. PROPOSAL NO. 1 ELECTION OF DIRECTORS The Board of Directors has nominated the following persons for election to the Board of Directors.Holders of Class A Common Stock may withhold authority to vote for the nominees for Class A Directors.Although management has no reason to believe that any of the nominees will be unable or unwilling to serve, if a nominee withdraws or otherwise becomes unavailable to serve before the Annual Meeting, the proxy holders will vote for any substitute nominee designated by the Board of Directors.Each nominee is presently a member of the Board of Directors. Certain information concerning the nominees is provided below. NOMINEES FOR CLASS A DIRECTORS Name Age Position Since Mary E. Thomas 51 Class A Director, Acting Principal Financial Officer June 2003 October 2000 Jerome Fields, M.D. 81 Class A Director May 2006 NOMINEE FOR CLASS B DIRECTOR Name Age Position Since Timothy C. Lincoln 51 Class B Director, Acting Principal Executive Officer July2000 September 2002-October 2006 And May, 2009 to present Mary E. Thomas has served as a Class A Director of the Company since June 2003, and is currently the Company’s Acting Principal Financial Officer, a position she has held since October 2000.Ms. Thomas has over twenty years experience in the healthcare and management financial accounting industry.Ms. Thomas also serves as an officer for a number of entities which are directly or indirectly beneficially owned by M. Lee Pearce, M.D., the Company’s former chairman of the Board of Directors and its majority stockholder.From September 1999 to October 2000, Ms. Thomas served as an assistant to the Chief Executive Officer of the Company and was a member of the accounting department.From 1985 to 1999, Ms. Thomas served in various financial and managerial positions for General Health Corp. I (“General Health Corp.”) of which Dr. Pearce is the President and indirect beneficial owner.Ms. Thomas received a Bachelor of Science Degree in Accounting from Nova Southeastern University. Jerome Fields, M.D. has over forty-five years experience in the health care industry.Dr. Fields practiced family medicine from 1958 to 2002, and has served as Chief of Staff and Chief of the Division of Family Practice at Hialeah Hospital.From 1992 to 2002, Dr. Fields was an instructor of medicine at Palmetto Hospital for Nova Southeastern Medical School.Dr. Fields had also served as an independent director of South Florida Savings and Loan Bank for five years.Prior to retirement, Dr. Fields was an active and certified member of the American Board of Family Practice, the Florida Medical Association, the American Medical Association, the Dade County Medical Association and the American Academy of Family Practice.Dr. Fields received a bachelor degree in Biology from Villanova University, a doctorate in medicine from Hahnemann Medical College, and served as an officer and physician in active duty with the U.S. Navy from 1956-1958. 5 Table of Contents Timothy C. Lincoln has served as a Class B Director of the Company since July 2000, and as the Company’s Acting Principal Executive Officer since May 2009.He also held the position of Acting Principal Executive Officer from September 2002 until October 31, 2006.He has also maintained a private legal practice since October 1998.From August 1995 to December 2008, he served in various legal and management roles for Marquette Realty, Inc.Marquette Realty, Inc. manages a number of entities of which M. Lee Pearce, M.D., the Company’s former chairman of the Board of Directors and its majority stockholder, is the beneficial owner.Mr. Lincoln also serves as a director for a number of entities which are directly or indirectly owned by Dr. Pearce.From 1993 to 1996, Mr. Lincoln served as a mortgage loan officer for the Bank of North America, which was formerly controlled by Dr. Pearce.Mr. Lincoln received a Master of Business Administration Degree in Marketing from the University of New Mexico and received a J.D. degree from the University of Miami School of Law.Mr. Lincoln is a member of the Florida Bar Association. Class A Directors are elected by holders of the Class A Common Stock and the Class B Director is elected by holders of the Class B Common Stock.Each Director holds office as a director until the following election of directors or until their successors are elected and qualified.The Company’s bylaws permit the Board of Directors (without the vote or approval of the Company’s stockholders) to fill any vacancy and such Director may serve until the next annual meeting.The officers of the Company are appointed by and serve at the discretion of the Company’s Board of Directors. Family Relationships There are no family relationships between any of the Company’s executive officers and directors. Certain Legal Proceedings During the past five years, (i) no bankruptcy petition has been filed by or against any business of which any nominee for Director was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; (ii) no nominee for Director was convicted in a criminal proceeding or was subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); (iii) no nominee for Director was subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his or her involvement in any type of business, securities or banking activities; and (iv)no nominee for Director was found by a court of competent jurisdiction (in a civil action), the Securities and Exchange Commission, or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, where the judgment was not reversed, suspended or vacated. No director, or officer, or other 5% stockholder or greater of the Company is a party to any legal proceeding in which such person is adverse to the Company or has an interest adverse to the Company. Vote Required and Recommendation The persons nominated as the Class A Directors will be elected if they receive the affirmative vote of a plurality of the outstanding shares of Class A Common Stock.Similarly, the Class B Director will be elected if he receives the affirmative vote of a plurality of the outstanding shares of Class B Common Stock.M. Lee Pearce, M.D., the Company’s largest stockholder, who beneficially owns (and has the power to direct the vote of) 96.01% of the Company’s Class A Common Stock and 100% of the Company’s Class B Common Stock, has stated that he intends to vote all shares beneficially owned by him in favor of Proposal No. 1.Thus, approval of the foregoing proposal is assured. THE BOARD OF DIRECTORS RECOMMENDS VOTING “FOR” ELECTING THE TWO CLASS A DIRECTOR NOMINEES AND ONE CLASS B DIRECTOR NOMINEE TO SERVE UNTIL THE 2 6 Table of Contents CORPORATE GOVERNANCE Meetings and Committees of the Board of Directors The Company’s Board of Directors held one meeting during the year ended December 31, 2009.The Company has an Audit Committee, but no standing Nominating Committee or Compensation Committee. No Director attended fewer than 100% of the meetings of the Board of Directors or of any committee on which such Director served during the year ended December 31, 2009.The Board of Directors encourages, but does not require, its directors to attend the Company’s annual meeting of stockholders.Last year, four of the Company’s directors attended the Company’s annual meeting. Audit Committee The Company’s Audit Committee currently consists of Timothy C. Lincoln.During 2009, the Audit Committee met with the management and independent auditors of the Company.The Audit Committee will review the scope of the accountants’ engagement, including the remuneration to be paid, and will review the independence of the auditors.The Audit Committee, with the assistance of appropriate personnel, will review the Company’s annual financial statements and the independent auditor’s report, including significant reporting and operational issues; corporate policies and procedures as they relate to accounting and financial reporting and financial controls; litigation in which the Company is a party; and use by the Company’s executive officers of expense accounts and other non-monetary perquisites, if any.The Audit Committee may direct the Company’s legal counsel, independent auditors and internal staff to inquire into and report to it on any matter having to do with the Company’s accounting or financial procedures or reporting. The Board of Directors has not adopted a written charter for the Audit Committee.Mr. Lincoln is not considered an “audit committee financial expert” within the meaning of that term as defined by the Securities and Exchange Commission pursuant to Section 407 of the Sarbanes-Oxley Act of 2002.None of the members of the Audit Committee are “independent” as independence for audit committee members is defined by the NASDAQ National Market (“NASDAQ”) listing standards. Nominating Committee The Board of Directors does not have a separate nominating committee or a nominating committee charter.Rather, the entire Board of Directors acts as a nominating committee.The members of the Board of Directors are not all independent as defined in the NASDAQ listing standards. The Board of Directors does not believe the Company would derive any significant benefit from a separate nominating committee. In recommending director candidates in the future, the Board intends to take into consideration such factors as it deems appropriate based on the Company’s current needs.These factors may include diversity, age, skills, decision-making ability, inter-personal skills, experience with businesses and other organizations of comparable size, community activities and relationships, and the interrelationship between the candidate’s experience and business background and other Board members’ experience and business background, whether such candidate would be considered “independent”, as such term is defined in the NASDAQ listing standards, as well as the candidate’s ability to devote the required time and effort to serve on the Board. The Board will consider for nomination by the Board director candidates recommended by stockholders if the stockholders comply with the Company’s by-laws relating to nomination of directors by shareholders.These by-law procedures are described in the proxy under the heading “Other Matters – Stockholder Proposals.” Compensation Committee The Board of Directors does not have a separate compensation committee, or any other committee performing similar functions.Rather, the entire Board of Directors acts as a compensation committee.The Board of Directors does not believe the Company would derive and significant benefit from a separate compensation committee. The Board of Directors, in the foregoing capacity, has determined to compensate non-employee Directors as provided in the paragraph entitled, “Compensation of Directors”, below, and to compensate executive officers as provided in the paragraph entitled, “EXECUTIVE COMPENSATION,” below. 7 Table of Contents Compensation of Directors Non-employee Directors are compensated at the rate of $500 for regular meetings and $250 for each special meeting they attend and are also reimbursed for associated expenses of attendance. Director Compensation Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Jerome Fields, M.D -0- -0- -0- -0- -0- Timothy Lincoln -0- -0- -0- -0- -0- -0- -0- 1. A director fee of $500 was paid to Dr. Fields for attendance at the 2009 annual meeting. Section 16(a) Beneficial Ownership Reporting Compliance To the Company’s knowledge, based solely on its review of the copies of such reports furnished to the Company or written representations that no other reports were required, the Company believes that during the year ended December 31, 2009, its officers, directors and greater than ten percent beneficial owners complied with all Section 16(a) filing requirements. Shareholder Communications with the Board of Directors Any shareholder who wishes to send communications to the Board of Directors should mail them addressed to the intended recipient by name or position in care of: Corporate Secretary, Le@P Technology, Inc., 5601 N. Dixie Highway, Fort Lauderdale, Florida, 33334.Upon receipt of any such communications, the Corporate Secretary will determine the identity of the intended recipient and whether the communication is an appropriate shareholder communication.The Corporate Secretary will send all appropriate shareholder communications to the intended recipient.An “appropriate shareholder communication” is a communication from a person claiming to be a shareholder in the communication, the subject of which relates solely to the sender’s interest as a shareholder and not to any other personal or business interest. In the case of communications addressed to the Board of Directors, the Corporate Secretary will send appropriate shareholder communications to the Chairman of the Board.In the case of communications addressed to any particular director(s), the Corporate Secretary will send appropriate shareholder communications to such director(s).In the case of communications addressed to a committee of the board, the Corporate Secretary will send appropriate shareholder communications to the Chairman of such committee. REPORT OF THE AUDIT COMMITTEE The following report of the Audit Committee is made pursuant to the rules of the SEC.This report shall not be deemed incorporated by reference by a general statement incorporating by reference this Proxy Statement into any filing under the Securities Act of 1933, as amended (the “Securities Act”) or the Securities Exchange Act of 1934, as amended (the “Exchange Act”), except to the extent that the Company specifically incorporates this information by reference, and shall not otherwise be deemed filed under such acts. The Audit Committee hereby reports as follows: 1.The Audit Committee has reviewed and discussed the audited financial statements for the year ended December 31, 2009 with management of the Company. 8 Table of Contents 2.The Audit Committee has discussed with Berenfeld Spritzer Shechter & Sheer, L.L.P., its independent auditors, the matters required to be discussed by SAS 61 (Communication with Audit Committees). 3.The Audit Committee has received the written disclosures and the letter from Berenfeld Spritzer Shechter & Sheer, L.L.P. required by the Independence Standards Board No. 1 (Independent Discussions with Audit Committees), and has discussed with Berenfeld Spritzer Shechter & Sheer, L.L.P. their independence. 4.Based on the review and discussion referred to in paragraphs (1) through (3) above, the Audit Committee recommended to the Board of the Company, and the Board has approved, that the audited financial statements be included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, for filing with the SEC. AUDIT COMMITTEE /s/ Timothy Lincoln EXECUTIVE OFFICERS The following table sets forth the names, ages and positions held with respect to each executive officer of the Company as of April 10, 2010.Certain biographical information concerning Mr. Lincoln and Ms. Thomas is presented under the heading “Election of Directors.” Name Age Position Since Timothy Lincoln 51 Acting Principal Executive Officer, Class B Director September 2002 – October 2006; and May 2009 to present Mary E. Thomas 51 Acting Principal Financial Officer Class A Director October 2000 (1) June 27, 2003 (1)Prior to her election to the Board in June 2003, Ms. Thomas was not considered an executive officer of the Company. EXECUTIVE COMPENSATION The Summary Compensation Table sets forth compensation paid by the Company to (i) Timothy Lincoln, the Company’s Acting Principal Executive Officer, (ii) Donald Ciappenelli, Ph.D., the Company’s former Chief Executive Officer, (iii) Howard Benjamin, Ph.D., the Company’s former Vice-President, and (iv) Mary Thomas, the Company’s Acting Principal Financial Officer for the fiscal years ended December 31, 2009 and 2008.Mr. Lincoln, Dr. Ciappenelli, Dr. Benjamin and Ms. Thomas are collectively referred to as the “Named Executive Officers.” SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Option awards ($) (1)(2) Total Timothy Lincoln -0- -0- -0- -0- Acting Principal Executive Officer Donald J. Ciappenelli, Ph.D. (3) $ -0- -0- $ Chief Executive Officer $ Howard Benjamin, Ph.D. (4) $ -0- -0- $ Vice-President $ $ -0- $ Mary E. Thomas $ -0- -0- $ Acting Principal Financial Officer $ $ -0- $ 9 Table of Contents Except for stock options issued pursuant to the Company’s 1996, 1997, 1998, 1999 and 2006 Stock Option Plans, the Company has not provided benefits under any other long-term compensation plans, stock appreciation rights, defined benefit or actuarial plan.Except pursuant to the employment agreement with Dr. Ciappenelli described below (which has been terminated), the Company does not have any employment contract or termination of employment or change in control agreement with its Named Executive Officers. The amounts in this column do not reflect compensation actually received by the Named Executive Officer nor do they reflect the actual value that will be recognized by the Named Executive Officer.Instead the amounts reflect the compensation cost recognized by us as of December 31, 2009 and 2008 for financial statement reporting purposes in accordance with ASC Topic 718 Share-Based Payment.For information regarding the assumptions made in calculating the amounts reflected in this column, see Footnote 7 – Stock Based Compensation, to our audited consolidated financial statements for the year ended December 31, 2009, included in our Annual Report on Form 10-K for the year ended December 31, 2009. Dr. Ciappenelli was appointed as the Chief Executive Officer effective November 1, 2006. Dr. Ciappenellireceived a grant of 2,775,350 options to purchase Class A Common Stock, 925,117 of which were immediately vested.An additional 925,117 of the options were exercisable on November 1, 2007, and the remaining 925,116 were exercisable on November 1, 2009. The exercise price of the options is $0.079 per share and the expiration date is November 1, 2016.Dr. Ciappenelli ended his employment with the Company in May 2009, and all options were forfeited. Dr. Benjamin was appointed Vice-President effective March 5, 2007.Dr. Benjamin received a grant of 683,238 options to purchase Class A Common Stock, 227,746 of which were immediately vested.The exercise price of the options is $0.80 per share and the expiration date is March 5, 2017.On December 8, 2008, Dr. Benjamin resigned from the Company with an effective date of January 2, 2009.In addition, Dr. Benjamin’s vested options expired on February 1, 2009. Option Grants in 2009 The Company granted no stock options for the year ended December 31, 2009. Fiscal Year End Option Values There were no stock options exercised by the Named Executive Officers during 2009.The following table contains information about unexercised stock options held at the end of 2009 by Named Executive Officers. Year-End 2009 Option Values Name Number of Securities Underlying Options at FY End(#) Exercisable/Unexercisable Option Exercise Price Option Expiration Date Value of Unexercised In-the-Money Options at FY-End ($) Exercisable/Unexercisable Mary E. Thomas 52,500/0 $ 2/28/2010 0/0 The options granted to Mary E. Thomas are not “in-the-money” options.The exercise price of the options granted Mary E. Thomas are $3.00 per share,and the trading price of the Company’s Class A Common Stock on December 31, 2009 was $0.04 per share as further explained in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009. 10 Table of Contents Employment Contracts The Company had an employment agreement with Donald J. Ciappenelli, the Company’s Chief Executive Officer and President.The agreement called for Dr. Ciappenelli to serve in these capacities for a three year term and his annual base salary was $294,000 with an annual bonus opportunity.For the fiscal years 2008 and 2007, the Board determined the amount of his annual bonus in its discretion, with a minimum bonus equal to 1/3 of his annual base salary.In April 2008, Dr. Ciappenelli received a $120,000 retention bonus for his work in 2007.On May 22, 2009, Dr. Ciappenelli agreed to terminate his employment as the Company’s Chief Executive Officer and President. Equity Compensation Plans The following table sets forth summary information regarding equity compensation plans approved and not approved by the Company’s stockholders as of December 31, 2009. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance Equity compensation plans approved by security holders Equity compensation plans not approved by security holders - - - TOTAL The equity compensation plans approved by the Company’s stockholders are its four stock options plans as follows: Le@P Technology, Inc. 2006 Long Term Incentive Plan (“2006 Plan”); (ii) 1999 Le@P Technology, Inc. Long Term Incentive Plan (“1999 Plan”); (iii) Le@P Technology, Inc. 1998 Incentive Option Plan (“1998 Plan”); and (iv) Le@P Technology, Inc. Long Term Incentive Plan (“1996 Plan”) and collectively, the “Plans”).The options under the 1998 Plan expired in March 2008.All options under the 1996 Plan had been granted, but all have been forfeited, leaving 600,000 options available for grant.The 1999 Plan and 2006 Plan have 2,947,500 options and 6,500,000, respectively, available for future grant.All of the foregoing Plans were approved by the Company’s stockholders. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS The following describes certain transactions or relationships between the Company and its officers, directors and certain related parties in which any of them had or is to have a direct or indirect material interest.Except as otherwise specifically set forth herein, for purposes of this section, the term “Company” also includes each of the Company’s subsidiaries. Except as otherwise stated below, all transactions between and among the Company and its subsidiaries described below, its executive officers and the subsidiaries and each of their respective affiliates may involve conflicts of interest.The Company believes that transactions with affiliates have been made on terms no less favorable to the Company than those available from unaffiliated parties. M. LEE PEARCE, M.D. Real Estate Acquisition The Company owns real property in Broward County, Florida that was purchased from Bay Colony Associates, Ltd. (“Bay Colony”), an entity wholly-owned by the M. Lee Pearce, M.D. (collectively, the “Majority Stockholder”), in exchange for a mortgage and note payable in the amount of $562,500.The purchase price was based upon an independent third-party appraisal.The long-term note was extended and replaced with a new long term-note in the same principal amount on March 17, 2006 and then again on January 15, 2010.The note bears interest at the rate of 7% per annum.Both principal and interest are due on the extended maturity date of January 8, 2011. 11 Table of Contents The Real Property is zoned light industrial and consists of one and one-third acres. Funding Arrangement and Operating Loans Because the Company expects to exhaust its cash resources in 2010, and does not have any active business operations to generate cash flow to fund its operations, the Company will need to raise additional cash or cease operations and liquidate.There can be no assurance that the Company will be successful in raising additional cash or avoiding a liquidation.The worldwide markets for debt and equity remain unfavorable and depressed, which has complicated and continues to hinder the Company’s efforts to obtain financing.The Company has requested that the Majority Shareholder provide additional financing for the Company’s current operations. On June 15, 2009 the Company received a working capital loan from the Majority Shareholder in the amount of $25,000, and on September 1, 2009 the Company received a second working capital loan of $55,000.Both loans are unsecured and evidenced by promissory notes which accrue interest at the prime rate.Interest and principal are due in one lump sum on the maturity date of January 8, 2011.Subsequent to December 31, 2009, the Company received two additional working capital loans.On February 22, 2010 the Company received a working capital loan from the Majority Shareholder in the amount of $15,000, and on March 3, 2010 the Company received a second working capital loan of $130,000.Both loans are unsecured and evidenced by promissory notes which accrue interest at the prime rate.Interest and principal are due in one lump sum on the maturity date of January 8, 2011 for the $15,000 loan and January 8, 2012 for the $130,000 loan. The Majority Shareholder has no commitment or obligation to provide such additional financing.If the Majority Shareholder, in its discretion, provides such financing, there is no assurance that the Majority Shareholder will continue to do so in the future or regarding the terms of any such financing that the Majority Shareholder may elect to provide to the Company.The Company’s efforts to obtain financing may require significant costs and expenditures, and if the Company succeeds in obtaining financing, the financing terms could result in substantial dilution of existing equity positions and increased interest expense. Our auditors have issued a “going concern” opinion on our audited financial statements.This means that there is substantial doubt that we can continue as an on-going business for the next year unless we can succeed in obtaining additional financing to pay our bills.The Company has no operating revenues and its strategy of seeking to acquire a start up business is not designed to generate any such revenues in the near future. The Company’s continued existence, therefore, depends entirely upon obtaining additional financing in the form of debt or equity for which it has no present commitments.If the Company does not succeed in raising additional financing, it will be forced to cease operations, terminate its reporting as a public company and ultimately, liquidate or dissolve, resulting in the loss of equity investments in the Company. PROPOSAL NO. 2 RATIFICATION OF THE APPOINTMENT OF BERENFELD SPRITZER SHECHTER & SHEER, LLP AS THE COMPANY’S INDEPENDENT AUDITORS The Board of Directors has selected Berenfeld Spritzer Shechter & Sheer, LLP (“Berenfeld”) to serve as the Company’s independent auditors to audit the Company’s financial statements for the year ending December 31, 2010.In the event the appointment of Berenfeld for the Company’s fiscal year ended December 31, 2010 is ratified, it is expected that Berenfeld will audit the Company and all of the Company’s subsidiaries at the close of their current fiscal years.A representative of Berenfeld will be present at the Annual Meeting and will have the opportunity to make a statement, if such person desires to do so, and to respond to appropriate questions. The Company’s audit reports for the previous two years did not contain an adverse opinion or disclaimer, and were not modified. The Company engaged Berenfeld as its independent accountants on April 3, 2007. Vote Required and Board Recommendations The proposal to ratify the appointment of Berenfeld as the Company’s independent auditors will be approved by the stockholders if it receives the affirmative vote of a majority of the votes cast by the holders of Class A Common Stock and Class B Common Stock, voting together as a single class. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR”RATIFYING THE SELECTION OF BERENFELD SPRITZER SHECHTER & SHEER, LLP AS THE COMPANY’S INDEPENDENT AUDITORS FOR THE FISCAL YEAR 2011. 12 Table of Contents AUDIT COMPENSATION INFORMATION Audit Fees The aggregate fees for professional services rendered by Berenfeld Spritzer Shechter & Sheer, LLP (“Berenfeld”) for the audit of the Company’s financial statements for the fiscal years ended December 31, 2009 and December 31, 2008, and the reviews of the financial statements included in the Company’s Forms 10-Q and 10-QSB for such fiscal years, were approximately $57,500 and $56,500, respectively. Audit-Related Fees During the fiscal years ended December 31, 2009 and December 31, 2008, Berkowitz Dick Pollack and Brant, LLP (“BDPB”) provided $2,543 and $4,707, respectively, in audit related services to the Company.Berenfeld provided audit related services during the fiscal years ended December 31, 2009 and December 31, 2008 of zero and $8,000, respectively. Tax-Related Fees The aggregate fees billed for tax services provided by BDPB in connection with tax compliance, tax consulting and tax planning services for the fiscal years ended December 31, 2009 and December 31, 2008, were approximately $13,344 and $10,505, respectively.Berenfeld provided no tax related services during the fiscal years ended December 31, 2009 and December 31, 2008. All Other Fees The Company paid other additional fees to BDPB for the fiscal years ended December 31, 2009 and December 31, 2008 of $2,450 and $2,800, respectively. Pre-approval of Services by the External Auditor The Audit Committee has adopted a policy for pre-approval of audit and permitted non-audit services by the Company’s external auditor.The Audit Committee will consider annually and, if appropriate, approve the provision of audit services by its external auditor and consider and, if appropriate, pre-approve, the provision of certain defined audit and non-audit services.The Audit Committee will also consider on a case by case basis and, if appropriate, approve specific engagements that are not otherwise pre-approved.Of the Audit-Related Fees, Tax Fee and All Other Fees described above, the Audit Committee pre-approved the fees billed. OTHER BUSINESS The Company knows of no other business to be brought at the Annual Meeting.If, however, any other business should be properly brought before the Annual Meeting, those persons named in the accompanying proxy will vote proxies as in their discretion they may deem appropriate, unless you direct them to do otherwise in your proxy. OTHER MATTERS Stockholder Proposals Pursuant to Rule 14a-8 under the Exchange Act, stockholders may present proper proposals for inclusion in the Company’s proxy statement and for consideration at the next annual meeting of stockholders by submitting such proposals to the Company in a timely manner.In order to be so included for the 2011 annual meeting, stockholder proposals must be received by the Company no later than February 1, 2011 and must otherwise comply with the requirements of Rule 14a-8. The Company’s by-laws establish advance notice procedures for holders of Class A Common Stock to make nominations of candidates for election as directors, or bring other business before an annual meeting of stockholders, where such nomination or other business has not been proposed for inclusion in the Company’s proxy statement pursuant to Rule 14a-8.These procedures provide that only persons who are nominated by or at the direction of our Board of Directors, by the holders of the Class B Common Stock in accordance with the nomination and election rights granted to such holders, or by a Class A stockholder who has given timely written notice to our Secretary before the meeting at which directors are to be elected, will be eligible for election as one of our directors.Further, these procedures provide that at an annual meeting, the only business that may be conducted is the business that has been specified in the notice of the meeting given by, or at the direction of, our Board or by a stockholder who has given timely written notice to our Secretary of such stockholder’s intention to bring that business before the meeting. 13 Table of Contents Under these procedures, as to the holders of our Class A Common Stock, notice of stockholder nominations to be made or business to be conducted at an annual meeting must be received by us not less than 60 days or more than 120 days before the date of the meeting, or, if less than 70 days’ notice or prior public disclosure of the date of the meeting is given or made to the stockholders, the 10th day following the earlier of (1) the day notice was mailed or (2) the day public disclosure was made. Under our by-laws, as to the holders of our Class A Common Stock, a stockholder’s notice nominating a person for election as a director must contain specific information about the proposed nominee and the nominating stockholder.If our Board determines that a nomination was not made in the manner described in our by-laws, the nomination will be disregarded.Similarly, as to the holders of our Class A Common Stock, a stockholder’s notice proposing the conduct of business must contain specific information about the business and about the proposing stockholder.If our Board determines that business was not properly brought before the meeting in the manner described in our by-laws, the business will not be conducted. By requiring advance notice of nominations by holders of our Class A Common Stock, our by-laws afford our Board an opportunity to consider the qualifications of the proposed nominee to the extent deemed necessary or desirable by our Board, to inform stockholders about these qualifications.By requiring advance notice of other proposed business, our by-laws also provide an orderly procedure for conducting annual meetings of stockholders and, to the extent deemed necessary or desirable by our Board, provides our Board with an opportunity to inform stockholders, before meetings, of any business proposed to be conducted at the meetings, together with any recommendations as to our board’s position regarding action to be taken with respect to the business, so that stockholders can better decide whether to attend a meeting or to grant a proxy regarding the disposition of any business. The cost of solicitation of proxies for use at the Annual Meeting will be born by the Company.Solicitations will be made by mail or by facsimile, but regular employees of the Company may solicit proxies personally or by telephone. OTHER INFORMATION The Company’s Annual Report is being provided with this proxy statement.Only one Annual Report and proxy statement may be delivered to multiple security holders sharing an address unless the Company receives contrary instructions from one or more of the security holders.Any security holder at a shared address to which a single copy of the annual report and proxy statement was delivered may provide instructions to the Company to receive a separate copy (without charge) of the Annual Report and proxy statement by mailing a request.The Company will also provide to any stockholder, upon written request and without charge, a copy (without exhibits) of all information incorporated by reference in this proxy statement.Requests should be addressed to Le@P Technology, Inc., Investor Relations, 5601 North Dixie Highway, Suite 411, Fort Lauderdale, Florida 33334, (954) 771-1772. 14
